  Case 18-01824       Doc 52     Filed 05/24/19 Entered 05/24/19 16:09:16           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-01824
                                             )
PAASSA LEGZIM,                               )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: HUNT

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail:
See attached list.


Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the following
courtroom (or any other place posted), and present the attached Motion to Modify Chapter 13
Plan, at which time and place you may appear.

         JUDGE:       HUNT
         ROOM:        719
         DATE:        June 17, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before May 24, 2019, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: May 24, 2019                /s/ Robert C. Bansfield Jr.
                                                    Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 18-01824      Doc 52     Filed 05/24/19 Entered 05/24/19 16:09:16   Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Paassa Legzim
7251 S. South Shore Dr. #3D
Chicago, IL 60649

Credit Acceptance Corporation
25505 W 12 Mile Road, Suite 3000
Southfield, MI 48034

City of Chicago Deaprtment of Finance
c/o Arnold Scott Harris P.C.
111 W Jackson Blvd Ste.600

JEFFERSON CAPITAL SYSTEMS LLC
PO Box 7999
St Cloud MN 56302
  Case 18-01824       Doc 52     Filed 05/24/19 Entered 05/24/19 16:09:16            Desc Main
                                   Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                       )       18-01824
                                             )
PAASSA LEGZIM,                               )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: HUNT

                         MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, PAASSA LEGZIM, by and through his attorneys, David M.

Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtor filed a petition for relief under Chapter 13 of Title 11 USC on January 22, 2018.

3) The current plan requires payments of $300.00, per month with General Unsecured Creditors

   receiving not less than 10% of allowed claims.

4) Debtor is currently in default on his plan payments because he lost his job. Debtor was able

   to find a new job and is able to continue to make his monthly payments but is unable to cure

   the default amount.

5) Debtor seeks to modify his plan under 11 U.S.C. § 1329, increase his monthly payment in

   order for his Chapter 13 plan to complete in 60 months, and repay the current default over the

   remaining span of the plan. This will increase the monthly payment to $380.00 per month.

6) Debtor will be able to afford the increase in their monthly payments by decreasing his costs

   on various expenses.

7) The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.
  Case 18-01824       Doc 52     Filed 05/24/19 Entered 05/24/19 16:09:16          Desc Main
                                   Document     Page 4 of 4


8) Debtor requests the above relief without any intent to defraud his creditors.



   WHEREFORE, the Debtor, PAASSA LEGZIM, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
